MEMORANDUM **
Franciso Heleodoro Gonzalez-Rosario, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen after the BIA affirmed the decision of an immigration judge denying his application for suspension of deportation because he failed to establish the requisite hardship. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s denial because it ultimately rests on the discretionary determination that Gonzalez-Rosario failed to satisfy the “extreme hardship” requirement. See Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub.L. No. 104-208, 110 Stat. 3009 (September 30, 1996), § 309(c)(4)(E); Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.